DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sweet et al. (US 2011/0194140 A1) in view of Kato (US 2021/0026574 A1) further in view of view of Nakamura (US 2012/0050795 A1).

With respect to Claim 1, Sweet’140 shows a method performed by executing an application (Figure 2, application 202 as described in paragraph [0039]) using an information processing apparatus (Figure 1 mobile device 102) that transmits print data to be transferred to a printing apparatus by a server system (Figure 1 elements 112 and 116, mobile device 102 sending print job/data to a cloud/server 104 to a printer 106), [ ].
Sweet’140 does not specifically show the method comprising:  transmitting, to the server system, a request to check a processing status of the print data in the printing apparatus; receiving the processing status of the print data from the server system having responded to the request; and  displaying the received processing status on a display unit of the information processing apparatus.  
Kato’574 shows the method comprising: 
transmitting, to the server system (paragraph [0135] server 20 that provides a service using the cloud), a request to check a processing status of the print data in the printing apparatus (paragraphs [0122] Figure 12, user terminal 10 Poll/requests print status of first print job in S108 to cloud/server 30); 
receiving the processing status of the print data from the server system having responded to the request (Paragraph [0122] cloud 30 notifies the user terminal 10 of the print status of the first print job J1 (in this example, “ready to print”  as a response to the user terminal 10 Poll/requests print status of first print job in S108 to cloud/server 30); and 
notifying [displaying] the received processing status [on a display unit] of the information processing apparatus (Figures 11 and 12, Cloud notifying of print status “ready to print” or “printing” as described in paragraphs [00122]-[0123]).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sweet’140 to include transmitting, to the server system, a request to check a processing status of the print data in the printing apparatus; receiving the processing status of the print data from the server system having responded to the request; and  notifying the received processing status to the information processing apparatus method taught by Kato’574. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve communications between the information processing device, the server/cloud and the printer permitting more information to be part of the communication.
Sweet’140 and Kato’574 does not specifically show displaying the received processing status on a display unit of the information processing apparatus.
Nakamura’795 shows displaying the received processing status on a display unit of the information processing apparatus (Figure 8 print status received, paragraph [0054]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Sweet’140 and Kato’574 to include displaying the received processing status on a display unit of the information processing apparatus method taught by Nakamura’795. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve a notification to a user to include display of the notification.
With respect to Claim 2, Sweet’140 shows a method according to Claim 1, wherein both the print data transmitted by the information processing apparatus to the server system and print data transferred from the server system to the printing apparatus are data for printing a same image (Figure 5A mobile 102 sending print job with print data to the cloud and cloud sends it to the printer).  
With respect to Claim 3, the combination of Sweet’140, Kato’574 and Nakamura’795 shows a method according to Claim 1, wherein the application is a print setting application (in Sweet’140: paragraph [0039] application 202 can include any type of general-purpose or special-purpose computer-based application, in Kato’574: the user terminal 10 manages the job including print settings).  
With respect to Claim 4, the combination of Sweet’140, Kato’574 and Nakamura’795 shows a method according to Claim 3, wherein the print data is print data generated based on a print setting value set in the print setting application (in Kato’574: Paragraph [0132] the program of the user terminal 19 may be an application software, paragraph [0026] the user terminal 10 ((the program/application)) creating the print job including information such as print settings). 
With respect to Claim 5, the combination of Sweet’140, Kato’574 and Nakamura’795 shows a method according to Claim 4, wherein the print data is print data generated by a general-purpose printer driver (in Kato’574: Paragraph [0134] a universal printer driver is installed in the user terminal 10, the universal printer driver is a printer driver that may be used in common by a variety of printers).  
With respect to Claim 6, the combination of Sweet’140, Kato’574 and Nakamura’795 shows a method according to Claim 3, wherein the request is transmitted in response to a processing status acquisition command issued by a user to the print setting application (in Kato’574: user terminal 10 poll/command print status of print job).
With respect to Claims 7 and 13, arguments analogous to those presented for claim 1, are applicable.
With respect to Claims 8 and 14, arguments analogous to those presented for claim 2, are applicable.
With respect to Claims 9 and 15, arguments analogous to those presented for claim 3, are applicable.
With respect to Claims 10 and 16, arguments analogous to those presented for claim 4, are applicable.
With respect to Claims 11 and 17, arguments analogous to those presented for claim 5, are applicable.
With respect to Claims 12 and 18, arguments analogous to those presented for claim 6, are applicable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675